Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4 and 6-15 are pending as of the response filed on 2/22/22. Claim 5 was previously canceled. 
The terminal disclaimer filed on 2/22/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of appl. 17281016 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The provisional nonstatutory double patenting rejection is therefore withdrawn.
Claims 1-4 and 6-15 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating a lymphocyte mediated disease comprising administering a composition comprising dexamethasone or betamethasone, at a dose of about 9-26 mg/kg human equivalent dose (HED) of dexamethasone base, wherein the method doesn’t comprise co-administration of a chemotherapy agent; and the lymphocyte mediated disease is not GVHD, is not taught or suggested by the prior art. Hoepner, WO 2018153984; and Theiss-Suennemann et. al., J. Pathol., vol. 235, pp. 646-655, (2015), both of previous record, represent the most relevant prior art. Hoepner teaches treating multiple sclerosis comprising administering a corticosteroid and an mTOR inhibitor, with dexamethasone exemplified as a corticosteroid, at a dose between .003-30 mg/kg, but treatment without the mTOR inhibitor chemotherapy agent is not taught or suggested. Theiss-Suennemann teaches treatment in a mouse model of GVHD comprising administering 100 mg/kg dexamethasone, which corresponds to about 8.13 mg/kg HED of dexamethasone base, but the instant claims exclude treatment of GVHD. 
Applicant has also provided evidence of the criticality of the claimed dose range of about 9-26 mg/kg HED of dexamethasone base; splenic germinal center reduction was significant at HED doses of 9 and 12 mg/kg dexamethasone base, compared to 3 mg/kg and 6 mg/kg HED (para [0040] & Fig. 2). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The IDS filed on 2/22/22 has been considered. 

Conclusion
Claims 1-4 and 6-15 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627